Citation Nr: 1430474	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-38 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES 

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disorder, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an ankle disorder.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for pseudofolliculitis barbae (PFB), and if so, whether service connection is warranted.  

4.  Entitlement to service connection for cold injury residuals of the right hand.  

5.  Entitlement to service connection for cold injury residuals of the left hand.  

6.  Entitlement to service connection for cold injury residuals of the right foot.  

7.  Entitlement to service connection for cold injury residuals of the left foot.  

8.  Entitlement to service connection for a vision disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the special processing unit of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), called the Tiger Team.  Jurisdiction remains with the St. Petersburg, Florida RO.  The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video-conference in January 2011.  A transcript of that hearing has been associated with the claims file.  

In a July 2012 decision, the Board reopened the previously denied claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder and remanded the five underlying claims of service connection, along with the claims to reopen previously denied claims of service connection for a back disorder, an ankle disorder, and PFB.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records have been added to the present appeal, which have been reviewed.

The issue of service connection for a vision disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2004, the Board denied service connection for a back disorder, an ankle disorder, and a skin disorder.

2.  With respect to the claims for service connection for a back disorder and PFB, the evidence added to the record since the March 2004 Board decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a back disorder and PFB.  

3.  With respect to the claim for service connection for an ankle disorder, the evidence added to the record since the March 2004 Board decision was previously submitted to agency decisionmakers, is cumulative or redundant and, by itself or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for an ankle disorder.  

4.  The probative evidence of record reflects that the Veteran's currently diagnosed back disorder did not originate in service or for many years thereafter and is not related to any incident during active service.  

5.  The Veteran's PFB had its onset during his active service.  

6.  The Veteran's cold injury residuals of the right hand, left hand, right foot and left foot had their onset during his active service.  


CONCLUSIONS OF LAW

1.  The March 2004 Board decision that denied service connection for a back disorder, an ankle disorder, and a skin disorder is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been presented to reopen the claims of service connection for a back disorder and PFB.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been presented to reopen the claim of service connection for an ankle disorder and this claim is not reopened.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

4.  The criteria for the establishment of service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for the establishment of service connection for PFB are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for the establishment of service connection for cold injury residuals of the right hand are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for the establishment of service connection for cold injury residuals of the left hand are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  The criteria for the establishment of service connection for cold injury residuals of the right foot are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

9.  The criteria for the establishment of service connection for cold injury residuals of the left foot are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of an February 2007 letter sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  This letter also informed the Veteran of what constitutes both "new" and "material" evidence as it relates to his previously denied claims for service connection for the disabilities on appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, VA examinations, and statements and testimony from the Veteran.  

The August 2013 and October 2013 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses and opinions consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Finally, the Veteran testified at a Board hearing in January 2011.  The hearing was adequate as the VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis

1.  New and Material Evidence

Because the Board previously denied the Veteran's claims seeking entitlement to service connection for a back disorder, an ankle disorder and a skin disorder in a March 2004 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The March 2004 Board decision denied the claims for service connection for a back disorder, ankle disorder and a skin on the basis that the Veteran did not have a currently diagnosed back, ankle or skin disorder, and that the medical evidence did not reflect that either the claimed back, ankle or skin disorder was causally related to the Veteran's military service.  

With respect to the claims for the Veteran's back disorder and PFB, the Board finds that the newly received evidence after the March 2004 Board decision when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's back and PFB disorders.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, the Veteran's lay statements and testimony reflect his continued report of experiencing back pain and PFB in service and since his active service.  In addition, an October 2013 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and the examiner provided an opinion regarding the etiology of this disability.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a back disorder and PFB.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2013).  Therefore, these claims are reopened.  

Regarding the claim for service connection for an ankle disorder, the Board finds that the newly received evidence after the March 2004 Board decision does not support reopening the Veteran's claim for service connection for an ankle disorder.  In particular, private and VA medical records received since the March 2004 Board decision do not reflect any findings or diagnoses related to a current ankle disorder.  In addition, an October 2013 VA examination did not find that the Veteran had a current ankle disability.  Finally, in the January 2011 hearing, the Veteran testified that he has not sought treatment for his ankle and did not have a diagnosis of an ankle disorder.  Therefore, this evidence is cumulative or redundant and, by itself or when considered with the previous evidence of record, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claim for service connection for an ankle disorder.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2013).  Therefore, this claim is not reopened.  

2.  Service Connection

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has current diagnoses of cold injury residuals of the right hand, left hand, right foot, and left foot which were incurred during his active service.  The Board also resolves all doubt in favor of the Veteran, finding that he has a current PFB disability which was incurred during his active service.  Finally, while there is a current diagnosis of a back disorder, namely degenerative disc disease, the probative evidence of record does not demonstrate that this disability originated in service or for many years thereafter, or that it is related to any incident of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

      A.  Back Disorder

At the outset, there is no prejudice to the Veteran by the Board's consideration of the reopened claim for service connection for a back disorder on the merits, as the RO considered the claim on its merits in the October 2013 supplemental statement of the case.  
In statements and testimony throughout the duration of the appeal, the Veteran has maintained that he was treated for back injuries during active service, that he currently has symptoms of a low back disability, that he has had back problems since service and that such symptoms are probably due to one of his medical injuries in service.  See BVA video conference hearing transcript, January 2011; see also October 2013 VA examination of the thoracolumbar spine.  

STRs reflect that the Veteran was treated for back pain in December 1977.  He was also treated for and diagnosed with right back pain and muscle strain in September 1990, low back sprain in October 1990 and acute low back pain in January 1991.  Although the June 1992 separation examination revealed normal findings of the spine upon clinical evaluation, the Veteran reported having recurrent back pain in the June 1992 Report of Medical History, specified as a muscle sprain. 

The post-service medical evidence, including private medical records from November 1996 to April 2010, VA outpatient treatment reports from May 2010 to August 2013, and an October 2013 VA examination, demonstrates the Veteran was initially treated for and diagnosed with chronic low back pain in a May 2010 VA outpatient treatment report.  He was subsequently treated for and diagnosed with chronic low back pain and degenerative joint disease at the VA medical center (VAMC).  A March 2012 VA magnetic resonance imaging (MRI) report of the lumbar spine revealed mild bulging discs and some bony arthritis changes.  

In an October 2013 VA examination, the Veteran was diagnosed with degenerative disc disease, with date of onset noted as 2012.  He reported a history of a low back injury in service and problems ever since that time.  The Veteran denied any further trauma to the back after service.  He also reported having pain in the low back and down the bilateral lower extremities and that he received no current treatment or used assistive devices.  The examiner found that the Veteran's current degenerative disc disease was less likely than not due to his active service, explaining the reasons for his rationale included the length of time between the complaints in service and the onset of low back problems as documented in the medical record.  He found there was no objective evidence of any low back problem between 1992 and 2002 when the Veteran complained of back pain status post a motor vehicle accident, which was cited from a December 2002 VA x-ray report in the examination, however the x-ray report is not included in the VA medical records associated with the claims file.  The examiner pointed out that the VA lumbar spine x-ray in 2002 was negative and there was no evidence of degenerative disc disease in 2002.  He also found there was no objective evidence of a low back injury or trauma in service that was severe enough to cause the current back condition.  The examiner noted that the Veteran's in-service diagnoses were back pain/strain which were generally self-limited conditions that resolved without long term sequelae and there was no objective evidence to indicate otherwise.  As the VA examiner's opinion is adequate (as discussed earlier in this decision), the Board finds there is no nexus between the currently diagnosed back disability and the Veteran's active service.  

With respect to the statements regarding treatment for the back in service and treatment for a current low back disability the Board find these statements and testimony are competent, credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau, 492 F.3d at 1377 n.4.  Therefore, the Veteran's statements that his current back disability is related to his injuries in active service is not competent, as he does not possess the required medical expertise to render such an opinion.  Regardless, his opinion is outweighed by that of the VA examiner, who has the requisite medical training and expertise to discuss the etiology of the back disorder.  

While the Board finds the Veteran's statements that he had back problems since service are competent, they are not credible in light of the rest of the evidence of record.  Jandreau, 492 F.3d at 1377 n.4; see Baldwin, 13 Vet. App. 1.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case arthritis, but not degenerative disc disease, is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a) and it does not appear the Veteran has been diagnosed with arthritis of the back, so the principle of continuity of symptomatology does not apply to the Veteran's statements that he has had back problems since service in this case.  

The Board finds that the statement regarding a continuity of symptoms (as reported in the October 2013 VA examination), is inconsistent with the medical evidence of record demonstrating no findings of a back disorder until approximately May 2010, when he initially sought treatment for back pain at VA, per the VA medical records associated with the claims file.  While the October 2013 VA examination demonstrates an additional VA x-ray report from December 2002 reflects complaints of low back pain following a motor vehicle accident, the x-ray revealed negative findings of the lumbar spine and therefore no back disability was diagnosed at that time.  Thus, his statements concerning continuing back symptoms since service are not credible.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for a back disorder is denied.

      B.  Pseudofolliculitis Barbae (PFB)

In statements and testimony throughout the duration of the appeal, the Veteran has maintained that his PFB first appeared while he was on active duty and has continued since that time, which Board finds are competent, credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).  

STRs reflect the Veteran was treated for PFB on numerous occasions in service, including having been provided with several shaving profiles during this time.  An October 2013 VA examination reflects that the Veteran reported he developed shaving bumps in service and that he kept his beard trimmed low because if he shaved, he would get shaving bumps.  He was diagnosed with PFB, with the date of diagnosis noted as service.  The examiner found that the Veteran had no evidence of chronic PFB at this time, explaining that, while the Veteran was seen in service for PFB, he was issued a profile allowing him to keep his beard trimmed low.  The examiner also found that the Veteran's PFB condition was kept under good control as the Veteran continued to avoid close shaving, thereby indicating that he continued to have a current PFB disability.  

The Board finds that the Veteran's lay statements, the VA examination and the opinion, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a PFB disability that had its onset during active service.  Thus, service connection for PFB is warranted.  38 C.F.R. §§ 3.102, 3.303 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      C.  Cold Injury Residuals of the Bilateral Hands and Bilateral Feet

In statements and testimony throughout the duration of the appeal, the Veteran has maintained that his cold injury residuals to the right and left hands and right and left feet first appeared while he was on active duty and have continued since that time, and Board finds his statements and testimony are competent, credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).  

STRs reflect the Veteran was treated for residuals of cold injuries to the bilateral feet resulting from a cold injury in December 1976 and was thereafter treated for residuals of a cold weather injury to the feet throughout his active service.  STRs also reflect that the Veteran was treated for residuals of cold injuries to the hands resulting from a cold injury in December 1978 and was thereafter treated for residuals of a cold weather injury to the hands throughout his active service.  Upon separation from active service, in the June 1992 Report of Medical History, the Veteran continued to complain of pain in the hands and legs due to a cold weather injury and foot trouble due to a cold injury.  Private medical records reflect the Veteran was initially treated for the hands and feet following his discharge from service in May 2006, at which time he reported having skin symptoms of the hands and feet for 29 to 30 years, including multiple brown patches on the top of both hands, which cracked and itched during the winter with hyperpigment, and scaled and hyperpigmented soles and sides of both feet.  He was thereafter diagnosed with dermatitis of the hands and feet in March 2007, noted as possibly related to a cold weather injury.  

A July 2008 private medical report from the Veteran's private physician, Dr. S.Z., M.D., included findings and conclusions from his examination of the Veteran in December 2007.  The Veteran reported a history of freezing of the feet and hands since 1976, in connection with his job in the U.S. Army, and Dr. S.Z. noted that the Veteran underwent dermatological and neurological examinations in January 2008, which revealed diagnoses of dyshidrotic eczema and polyneuropathy.  Dr. S.Z. concluded that the diagnoses carried out since December 2007 to find the causes of his hand and foot complaints since the occupation-related freezing in 1976 failed to yield relations to any other disease, making it very likely that the complaints were in connection with the reported freezing and that it could not be expected that the complaints would improve substantially in the future as the pattern was that of a chronic disease.  

August 2013 VA examinations of cold injuries and the peripheral nerves reflect that the Veteran was diagnosed with a history of cold injury to the hands and feet, characterized as mild and resolved.  He was also diagnosed with subjective paresthesias/dysthesias of the bilateral hands and bilateral feet, and xerosis of the hands and feet.  The examiner noted there was no objective date to support a more definitive diagnosis for either diagnosed condition.  The examiner found that it was less likely than not that the Veteran's paresthesias/dysthesias and xerosis of the hands and feet had their clinical onset during the Veteran's active service or were related to any in-service disease, event or injury and were not likely due to the reported cold injuries.  In his rationale, he included discussion of the Veteran's symptoms, the medical evidence of record and medical literature on the subject matter.  

The Board finds that the Veteran's probative lay statements and testimony, the July 2008 private physician's report and the August 2013 VA examinations and opinions, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has cold injury residuals of the right hand, left hand, right foot and left foot, currently manifested by skin and neurological disorders of the bilateral hands and feet, that had their onset during active service.  Thus, service connection for cold injury residuals of the right hand, left hand, right foot and left foot is warranted.  38 C.F.R. §§ 3.102, 3.303 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a back disorder is denied.

New and material evidence not having been received, the claim of service connection for an ankle disorder is not reopened and the appeal is denied.  

Service connection for PFB is granted.  

Service connection for cold injury residuals of the right hand is granted.  

Service connection for cold injury residuals of the left hand is granted.  

Service connection for cold injury residuals of the right foot is granted.  

Service connection for cold injury residuals of the left foot is granted.  


REMAND

Once VA undertakes the effort to provide an examination in response to a claim of entitlement to service connection for a particular disability, irrespective of whether statutorily obligated to do so, VA must ensure the examination is adequate, else, notify the claimant why an adequate examination cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In the July 2012 remand, the Board instructed the RO to schedule the Veteran for a VA eye examination to determine the nature and etiology of his vision disorder.  The examiner was specifically asked to review the claims folder, provide diagnoses of all current vision disorders, and provide an opinion as to whether it is at least as likely as not that any currently diagnosed vision disorder, which is not a refractive error, had its clinical onset during active service or was otherwise related to any in-service disease, event or injury.  

In an August 2013 VA eye examination, the VA examiner provided a diagnoses of mild cataracts and presbyopia in both eyes.  The examiner opined that cataracts were note caused by or related to service, explaining that cataracts as an again process of the lens and was not caused by service.  He also noted that a review of the STRs found no diagnosis of cataracts.  He also found that presbyopia was not caused by or related to service, noting that presbyopia was the decrease in accommodation resulting in the need for reading glasses and was again the aging process of the lens and not caused by service.  

In this case, the medical evidence of record, including private medical records, includes additional diagnoses related to the eye which were made during the period of the appeal and were not addressed by the VA examiner.  Private medical records also include diagnoses of astigmatism, dry eyes, ocular hypertension, blepharitis, and hyperopia.  See private medical records dated July 2008 and April 2010.  

In addition, the Veteran submitted a December 1989 service record indicating he was provided medical surveillance for potential exposure to non-ionizing radiation from a radar, indicating he was at low risk and was sent for an optometry evaluation at that time.  The August 2013 VA examiner's opinion did not address the in-service potential exposure to non-ionizing radiation from a radar.  Therefore, a remand for a supplemental opinion with accompanying rationale is necessary regarding the Veteran's vision disorder.   

Lastly, as the file reflects that the Veteran has received continuing treatment from VA and that the most recent VA medical records in the file date up to August 2013, the records of his more recent evaluation and treatment also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially concerning VA medical records from August 2013.  

2.  Upon receipt of these additional records, if available, arrange for the VA examiner who performed the August 2013 examination of the Veteran's vision disorders, or someone else with the necessary qualifications, to review the claims file and provide a supplemental explanation for the diagnoses of cataracts and presbyopia as due to the potential exposure to non-ionizing radiation from a radar.  A supplemental opinion and explanation is also necessary for the diagnoses of astigmatism, dry eyes, ocular hypertension, blepharitis, and hyperopia noted in the record.  The claims file, including a copy of this remand, must be made available for review.

In particular, the examiner is asked to address the following:  

(a).  Please discuss the past diagnoses in the VA medical records related to the Veteran's diagnoses of astigmatism, dry eyes, ocular hypertension, blepharitis, and hyperopia and whether it is at least as likely as not that any of these diagnosed vision disorders: (a) were incurred during the Veteran's active service; or (b) caused by or otherwise related to any incident during the Veteran's active service, including potential exposure to non-ionizing radiation from a radar noted in a December 1989 service record.  

(b).  Please also discuss whether it is at least as likely as not that the currently diagnosed cataracts or presbyopia were caused by or otherwise related to potential exposure to non-ionizing radiation from a radar noted in a December 1989 service record.  

It is absolutely essential the examiner discuss the underlying rationale for his/her opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.  In so doing, the examiner is asked to please consider the service treatment records, the December 1989 service record indicating the Veteran's low risk of exposure to non ionizing radiation from radar, the post-service medical evidence, the examiner's personal medical expertise and the history the Veteran recounts (which he is competent to report).  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the vision disorder.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran (and his representative, if any) a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


